998 So. 2d 1164 (2008)
ALACHUA COUNTY HEALTH DEPARTMENT, Appellant,
v.
Barbara Rochelle CUMMINGS and Kids Zone Child Care, Inc., Appellees.
No. 1D08-1179.
District Court of Appeal of Florida, First District.
December 5, 2008.
Rehearing Denied January 28, 2009.
Bill McCollum, Attorney General, Scott D. Makar, Solicitor General, Louis F. Hubener, III, Chief Deputy Solicitor General, and Courtney Brewer, Deputy Solicitor General, Office of the Attorney General, Tallahassee, for Appellant.
Leonard E. Ireland, Jr., of Clayton-Johnston, P.A., Gainesville, for Appellees.
PER CURIAM.
We affirm the final judgment of the circuit court but remand for deletion of the phrase, "for which let execution issue." See Ocean Beach Hotel Co. v. Town of Atlantic Beach, 147 Fla. 445, 2 So. 2d 879, 884 (1941); Blake v. City of Tampa, 115 Fla. 348, 156 So. 97, 100 (1934); City of Coral Gables v. Hepkins, 107 Fla. 778, 144 So. 385, 387 (1932); Bd. of Public Instr. v. Little River Drainage District, 119 So. 2d 323, 324-25 (Fla. 3rd DCA 1960).
ALLEN, PADOVANO, and ROBERTS, JJ., concur.